Exhibit 10.17

UQM TECHNOLOGIES, INC.

2002 EQUITY INCENTIVE PLAN

NON_QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT made as of this 2nd day of March, 2004, between UQM TECHNOLOGIES,
INC., a Colorado corporation (together with its Affiliated Corporations, except
where the context requires otherwise, the "Company"), and Donald A. French (the
"Option Holder").

1.

Grant of Option

. Pursuant to the UQM Technologies, Inc. 2002 Equity Incentive Plan (the "Plan")
and

subject to the terms and conditions of this Agreement, the Company hereby grants
to the Option Holder a non-qualified option (the "Option") to purchase 58,550
shares of the common stock of the Company (the "Stock") at an exercise price per
share of $2.41 (the "Option Price"). The Option grant shall be effective as of
February 27, 2004 (the "Effective Date"). The Option is intended to qualify as
an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended (the "Code").

2.

Requirements for Exercise; Vesting.

(a)

In General. Except as provided otherwise in this Agreement, the Option shall not
become exercisable

until the Option Holder has completed one full year of continuous employment
after the Effective Date. Upon the completion of one full year of continuous
employment after the Effective Date, the Option shall become vested and
exercisable in increments, if the Option Holder is still in the employ of the
Company on the dates indicated in the following schedule:

Percentage of Option

That Shall Become Vested

And Exercisable on Each Date

33.3% on the first anniversary of the date of the grant; An additional 33.3% on
the second anniversary of the date of the grant; An additional 33.4% on the
third anniversary of the date of the grant.

Except as set forth in Section 5 of this Agreement, the Option shall not be
exercisable as to any shares of Stock as to which the vesting requirements of
this Section 2 shall not be satisfied, regardless of the circumstances under
which the Option Holder’s employment by the Company shall be terminated. The
number of shares of Stock as to which the Option may be exercised shall be
cumulative, so that once the Option shall become vested and exercisable as to
any shares of Stock it shall continue to be vested and exercisable as to such
shares, until expiration or termination of the Option as provided in Section 6
hereof. If at any time the number of shares of Stock that are covered by the
vested and exercisable portion of the Option includes a fractional share, the
number of shares of Stock as to which the Option shall be actually vested and
exercisable shall be rounded down to the next whole share of Stock.

(b)

Accelerated Vesting in Certain Circumstances. The Option Holder shall become
100% vested with

respect to the entire Option, and the entire Option shall become exercisable,
upon a reorganization or change in control of the Company (as defined in Section
5(b) below).

3.

Method for Exercising the Option

. The Option may be exercised only by delivery of written notice of

exercise, together with payment of the Option Price as provided below, in person
or through certified or registered mail, fax or overnight delivery to the
Company at the following address: UQM Technologies, Inc., Attention: Corporate
Secretary, 7501 Miller Drive, PO Box 439, Frederick, Colorado 80530, or such
other address as shall be furnished in writing to the Option Holder by the
Company. Such written notice shall specify that the Option is being exercised,
and the number of shares of Stock with respect to which the Option is exercised,
the Option Price shall be paid no later than 30 days after the notice of
exercise is delivered. The Option shall be exercised only when the Option Price
is paid in full.

The Company intends to register the shares of Stock subject to this Option and
this Option on a Form S-8 Registration Statement (or any successor or
replacement Form). Notwithstanding such registration, the Company may require
the Option Holder, as a condition of exercise of this Option, to give written
assurance in substance and form satisfactory to the Company and its counsel to
the effect that the Option Holder is acquiring the Stock for his own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate in order to comply with federal and state securities laws.
Legends evidencing such restrictions may be placed on the Stock certificates.

The purchase of such Stock shall take place at the address of the Company set
forth above upon delivery of a notice of exercise that specifies the number of
shares with respect to which the Option is being exercised and payment of the
Option Price for the Stock in full, within 30 days of the delivery of the notice
of exercise, (i) by certified or cashier’s check payable to the Company’s order,
or (ii) by wire transfer to such account as may be specified by the Company for
this purpose, or (iii) by delivery to the Company of certificates representing
the number of shares of Stock then owned by the Option Holder, the Fair Market
Value of which equals the Option Price of the Stock to be purchased pursuant to
the Option, properly endorsed for transfer to the Company; provided, however,
that no Option may be exercised by delivery to the Company of certificates
representing Stock, unless such Stock has been held by the Option Holder for
more than six (6) months, or (iv) by delivery to the Company of a properly
executed notice of exercise together with irrevocable instructions to a broker
to deliver to the Company promptly the amount of the proceeds of the sale of all
or a portion of the Stock or of a loan from the broker to the Option Holder
required to pay the Option Price; provided, however, that if the Option Holder
is subject to the Sarbanes-Oxley Act of 2002, the Option Price shall not be paid
with the proceeds of a loan. For purposes of this Option, the Fair Market Value
of any shares of Stock delivered in payment of the Option Price upon exercise of
the Option shall be the Fair Market Value as of the exercise date; the exercise
date shall be the day of delivery of the certificates for the Stock used as
payment of the Option Price. Upon such notice to the Company and payment of the
Option Price, the exercise of the Option shall be deemed to be effective, and a
properly executed certificate or certificates representing the Stock so
purchased shall be issued by the Company and delivered to the Option Holder.

4.

Adjustment of the Option.

(a)

Adjustment by Stock Split, Stock Dividend, Etc. If at any time the Company
increases or decreases

the number of its outstanding shares of Stock, or changes in any way the rights
and privileges of such shares, by means of the payment of a stock dividend or
the making of any other distribution on such shares payable in Stock, or through
a Stock split or subdivision of shares, or a consolidation or combination of
shares, or through a reclassification or recapitalization involving the Stock,
the numbers, rights and privileges of the shares of Stock included in the Option
shall be increased, decreased or changed in like manner as if such shares had
been issued and outstanding, fully paid and non- assessable at the time of such
occurrence.

(b)

Other Distributions and Changes in the Stock

. If the Company shall at any time distribute with

respect to the Stock assets or securities of persons other than the Company
(excluding cash or distributions referred to in subsection (a)) or grant to the
holders of its Stock rights to subscribe pro rata for additional shares thereof
or for any other securities of the Company or there shall be any other change
(except as described in subsection (a)) in the number or kind of outstanding
shares of Stock or of any stock or other securities into which the Stock shall
be changed or for which it shall have been exchanged, and if the Committee shall
in its discretion determine that the event equitably requires an adjustment in
the number or kind of shares subject to the Option, an adjustment to the Option
Price, or the taking of any other action by the Committee, including without
limitation, the setting aside of any property for delivery to the Option Holder
upon the exercise of the Option, then such adjustment shall be made, or other
actions taken, by the Committee and shall be effective for all purposes of this
Agreement.

(c)

Apportionment of Option Price. Upon any occurrence described in the preceding
subsections (a)

and (b), the aggregate Option Price for the shares of Stock then subject to the
Option shall remain unchanged and shall be apportioned ratably over the
increased or decreased number or changed kinds of securities or other properties
subject to the Option. Any fractional shares resulting from any of the foregoing
adjustments shall be disregarded and eliminated from this Option.

5.

Reorganization and Change in Control.

(a)

Full Vesting; Termination; Assumption or Substitution. Upon the occurrence of a
Corporate

Transaction (as defined in subsection 5(c)), the Option shall become fully
exercisable regardless of whether all conditions of exercise relating to length
of service have been satisfied. The Committee may also provide for the
assumption or substitution of the Option by the surviving entity as described in
subsection 5(b) and make any other provision for the Option as the Committee
deems appropriate in its sole discretion. The Committee may provide that any
portion of the Option that outstanding at the time the Corporate Transaction is
closed shall expire at the time of the closing, as the Committee determines in
its sole discretion.

(b)

Assumption or Substitution. The Company, or the successor or purchaser, as the
case may be, may

make adequate provision for the assumption of the Option or the substitution of
a new option for the outstanding Option on terms comparable to the Option.

(c)

Corporate Transaction. A Corporate Transaction shall include the following:

(i)

Merger; Reorganization: the merger or consolidation of the Company with or into
another

corporation or other reorganization (other than a reorganization under the
United States Bankruptcy Code) of the Company (other than a consolidation,
merger, or reorganization in which the Company is the continuing corporation and
which does not result in any reclassification or change of outstanding Shares);
or

(ii)

Sale: the sale or conveyance of the property of the Company as an entirety or
substantially as

(other than a sale or conveyance in which the Company continues as a holding
company of an entity or entities that conduct the business or businesses
formerly conducted by the Company) or the sale of more than 50% of the
outstanding voting stock of the Company; or

(iii)

Liquidation: the dissolution or liquidation of the Company; or

(iv)

Change in Control: a "Change in Control" shall be deemed to have occurred if at
any time

during any period of two consecutive years (including any period prior to the
Effective Date of the Plan), individuals who at the beginning of such period
constitute the Board (and any new director whose election by the Board or whose
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of all directors at any time during such period; or

(v)

Other Transactions: any other transaction that the Board determines by
resolution to be a Corporate Transaction.

Notwithstanding anything to the contrary in this Section 5 to the contrary, no
Option or other Award will become exercisable and/or vested by virtue of the
occurrence of a Corporate Transaction if the Participant or any group of which
such Participant is a member of the person whose acquisition constituted the
Corporate Transaction.

6.

Expiration and Termination of the Option. The Option shall expire on the tenth
(10th) anniversary of the

Effective Date, (the period from the Effective Date to the expiration date is
the "Option Period") or prior to such time as follows:

(a)

Termination for Cause. If the Option Holder’s employment by the Company is
terminated for "cause," as determined by the Company, within the Option Period,
the entire Option, whether or not vested, shall become void, shall be forfeited
and shall terminate immediately upon the termination of employment of the Option
Holder. For this purpose, "cause" shall mean a gross violation, as determined by
the Company, of the Company’s established policies and procedures.

(b)

Termination on Account of Disability. If the Option Holder becomes Disabled, the
Option may be

exercised by the Option Holder within one year following the Option Holder’s
termination of services on account of Disability (provided that such exercise
must occur within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the shares as to which the Option had become
exercisable on or before the date of the Option Holder’s termination of
services.

(c)

Death

. If the Option Holder dies during the Option Period while still employed by or
performing

services for the Company or within the one year period referred to in (b) above
or the three (3) month period referred to in (d) below, the Option may be
exercised by those entitled to do so under the Option Holder’s will or by the
laws of descent and distribution within one year following the Option Holder’s
death (provided that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the shares
as to which the Option had become exercisable on or before the date of the
Option Holder’s death.

(d)

Termination for Other Reasons. If the services of the Option Holder are
terminated (which for this

purpose means that the Option Holder is no longer employed by the Company or
performing services for the Company) within the Option Period for any reason
other than cause, Disability, or death, the Option may be exercised by the
Option Holder within three (3) months following the date of such termination
(provided that such exercise must occur within the Option Period), but not
thereafter. In any such case, the Option may be exercised only as to the shares
as to which the Option had become exercisable on or before the date of
termination of services.

7.

Transferability.

(a)

In General: No Lifetime Transfers.

Except as provided in subsection (b) below, the Option may not

be transferred except by will or pursuant to the laws of descent and
distribution, and it shall be exercisable during the Option Holder’s life only
by him, or in the event of Disability or incapacity, by his guardian or legal
representative, and after his death, only by those entitled to do so under his
will or the applicable laws of descent and distribution. Except as specifically
provided herein, upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the Option or any right or privilege granted hereunder, or
upon the levy of any attachment or similar process upon the rights and
privileges herein conferred, the Option and the rights and privileges hereunder
shall become immediately null and void.

(b)

InterVivos Transfer to Certain Family Members. The Option Holder may transfer
the Option to a

Member of the Option Holder’s immediate family, a trust of which members of the
Option Holder’s immediate family are the only beneficiaries, or a partnership of
which members of the Option Holder’s immediate family or trusts for the sole
benefit of the Option Holder’s immediate family are the only partners (the
"InterVivos Transferee"). Immediate family means the Option Holder’s spouse,
issue (by birth or adoption), parents, grandparents, siblings (including half
brothers and sisters and adopted siblings) and nieces and nephews. No transfer
shall be effective unless the Option Holder shall have notified the Company of
the transfer in writing and has furnished a copy of the documents that effect
the transfer to the Company. The InterVivos Transferee shall be subject to all
terms of this Agreement and the Plan, including, but not limited to, the vesting
schedule, termination provisions, and the manner in which the Option may be
exercised. The Option Holder and the InterVivos Transferee shall enter into an
appropriate agreement with the Company providing for, among other things, the
satisfaction of required tax withholding with respect to the exercise of the
transferred Option and the satisfaction of any Stock retention requirements
applicable to the Option Holder, together with such other terms and conditions
as may be specified by the Committee. Except to the extent provided otherwise in
such agreement, the InterVivos Transferee shall have all of the rights and
obligations of the Option Holder under this Agreement and the Plan; provided
that the InterVivos Transferee shall not have any Stock withheld to pay
withholding taxes pursuant to Section 17.2 of the Plan unless the agreement
referred to in the preceding sentence specifically provides otherwise.

8.

Limitation of Rights. The Option Holder or his successor shall have no rights as
a stockholder with respect

to the shares of Stock covered by this Option until the Option Holder or his
successors become the holder of record of such shares.

9.

Stock Reserve

. The Company shall at all times during the term of this Agreement reserve and
keep

available such number of shares of Stock as will be sufficient to satisfy the
requirements of this Agreement, and the Company shall pay all original issue
taxes (if any) on the exercise of the Option, and all other fees and expenses
necessarily incurred by the Company in connection therewith.

10.

Withholding. The issuance of Stock pursuant to the exercise of this Option shall
be subject to the

requirement that the Option Holder shall make appropriate arrangements with the
Company to provide for the amount of additional income and other tax withholding
applicable to the exercise of the Option.

11.

Miscellaneous.

(a)

Notices. Any notice required or permitted to be given under this Agreement shall
be in writing and

shall be given by first class registered or certified mail, postage prepaid, or
by personal delivery to the appropriate party, addressed:

(i)

If to the Company, to UQM Technologies, Inc., Attention: Corporate Secretary,
7501 Miller

Drive, PO Box 439, Frederick, Colorado 80530, or at such other address as may
have been furnished to the Option Holder in writing by the Company; or

(ii)

If to the Option Holder, to the Option Holder at UQM Technologies, Inc., 7501
Miller Drive,

PO Box 439, Frederick, Colorado 80530, or at other address as may have been
furnished to the Company by the Option Holder.

Any such notice shall be deemed to have been given as of the second day after
deposit in the United States mails, postage prepaid, properly addressed as set
forth above, in the case of mailed notice, or as of the date delivered in the
case of personal delivery.

(b)

Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified

unless evidenced in writing and signed by the Company and the Option Holder.

(c)

Defined Terms. Capitalized terms shall have the meaning set forth in the Plan or
herein, as the case may be.

(d)

Compliance with Securities Laws. This Agreement shall be subject to the
requirement that if at any

time counsel to the Company shall determine that the listing, registration or
qualification of the shares of Stock subject to the Option upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance or purchase of such shares thereunder, the Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or obtain such listing, registration or
qualification.

(e)

Construction; Severability. The section headings contained herein are for
reference purposes only

and shall not in any way affect the meaning or interpretation of this Agreement.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
and each other provision of this Agreement shall be severable and enforceable to
the extent permitted by law.

(f)

Waiver

. Any provision contained in this Agreement may be waived, either generally or
in any

particular instance, by the Committee appointed under the Plan, but only to the
extent permitted under the Plan.

(g)

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Company and

the Option Holder and their respective heirs, executors, administrators, legal
representatives, successors and assigns.

(h)

Rights to Employment

. Nothing contained in this Agreement shall be construed as giving the Option

Holder any right to be retained in the employ of the Company and this Agreement
is limited solely to governing the rights and obligations of the Option Holder
with respect to the Stock and the Option.

(i)

Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the State of Colorado.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

UQM TECHNOLOGIES, INC.

By:

/s/ William G. Rankin

William G. Rankin, President

OPTION HOLDER

By:

/s/ Donald A. French

Donald A. French